DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim 1, drawn to a method for calculating a potential impact of synthetic copy number variants on fetal chromosomal abnormality, classified in class 702, subclass 19. 
II.	Claim 40, drawn to a method of isolating cfDNA and determining whether a fetal chromosomal abnormality call is false, classified in class 702, subclass 19.
III.	Claims 66-83, drawn to a method of isolating cfDNA and determining by calculating a z-score value, a positive call for a fetal abnormality, classified in class 702, subclass 19. If this group is elected the additional below Species Election A and B is also required.

The inventions are distinct, each from the other because of the following reasons:
The inventions of Group I (claim 1) and Groups II (claim 40) and III (claims 66-83) are directed to related methods of analyzing cfDNA information The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 
The inventions of Group II (claim 40) and Group III (claims 66-83) are directed to related methods of isolating cfDNA from a sample and determining validity of a call for a fetal chromosomal abnormality. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the method of Group II is directed to determining whether maternal genomic DNA from the individual includes at least one copy number variant  and whether a value of the at least one copy number variant is greater than a threshold feature value indicating that a call for chromosomal abnormality is likely a false call. In contrast, Group III is directed to adjusting a quantity of target sequencing reads of identified target sequencing reads, calculating a z-score for a 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Required Species Election for Group III 
Species Group A
This application contains claims directed to the following patentably distinct species of chromosomal abnormality. Elect ether Species A-I or A-II:
Species A-I (claim 78): wherein the fetal chromosomal abnormality is a chromosomal aneuploidy, or
Species A-II (claim 79): wherein the fetal chromosomal abnormality is a chromosomal microdeletion or microduplication.
The species are independent or distinct because claims to the different species recite the mutually exclusive genetic mutations.  In addition, these species are not obvious variants of each other based on the current record. 
Species Group B
This application contains claims directed to the following patentably distinct species of location for a chromosomal abnormality. Elect ether Species B-I or B-II:
Species B-I (claim 82): wherein the region of interest and at least one CNV are located in the same chromosome, or
Species B-II (claim 83): wherein the region of interest and at least one CNV are located in different chromosomes.
The species are independent or distinct because claims to the different species recite the mutually exclusive locations for genetic mutations.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 66-77 and 80-81 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12:00 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marjorie Moran can be reached on (571) 272-0720.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anna Skibinsky/
Primary, Art Unit 1631